Case 2:13-cr-00453-ADS-AKT Document 219 Filed 08/19/19 Page 1 of 11 PageID #: 2093
                                                       U.S. Department of Justice


                                                       United States Attorney
                                                       Eastern District of New York
  CCC:ALC                                              271 Cadman Plaza East
                                                       Brooklyn, New York 11201


                                                       August 19, 2019

  BY ECF

  The Honorable Arthur D. Spatt
  Senior United States District Judge
  United States District Court
  Eastern District of New York
  1020 Federal Plaza
  Central Islip, New York 11722

                 Re:    United States v. Brian Callahan, et al.
                        Criminal Docket No. 13-453 (ADS)

  Dear Judge Spatt:

                  The government respectfully submits this letter in opposition to the motions filed
  on June 19, 2019 in the above-captioned case by counsel for the defendants Brian Callahan and
  Adam Manson, which sought, among other things: (1) specific performance of Manson’s plea
  agreement with the government; (2) invalidation of the plea waiver in Callahan’s plea
  agreement; (3) an order disqualifying the U.S. Attorney’s Office for the Eastern District of New
  York (the “Office”) from prosecuting this case; and (4) permission to supplement Callahan’s
  pending petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2255 (the “habeas petition”).
  See ECF Docket No. 206-1 (hereinafter “Def. Mot.”). The government does not oppose the
  fourth motion, i.e., Callahan’s motion to supplement his pending habeas petition. However, for
  the reasons set forth below, the defendants’ remaining motions are wholly without merit and
  should be denied in their entirety.

  I.     Factual Background

         A.      Overview of the Investigation

                  Between 2005 and 2012, Callahan operated a large-scale Ponzi scheme. (PSR
  ¶¶ 8, 10-35, 39.) Callahan took more than $100 million from dozens of investors purportedly
  to invest in hedge funds, stocks, bonds and other investment vehicles. (Id.). However,
  unbeknownst to investors, Callahan used those funds to pay redemptions to prior investors, to
  pay himself $6 million, and to purchase and renovate the Panoramic View, a cooperative
  development in Montauk, New York in which he, personally, had a 50 percent ownership
  interest.
Case 2:13-cr-00453-ADS-AKT Document 219 Filed 08/19/19 Page 2 of 11 PageID #: 2094



  (Id.). Callahan’s criminal conduct caused his investors to lose more than approximately $19.7
  million. (Id.).

                  During his fraudulent scheme, Callahan employed numerous deceitful tactics to
  keep his Ponzi scheme afloat. (PSR ¶¶ 26-35). Indeed, he created fictitious documents that
  he provided to investors, auditors and banks, including fictitious account statements, balance
  sheets, closing statements and promissory notes. (Id.). He also forged people’s signatures.
  (PSR ¶¶ 27-28). He even stole a person’s identity to conceal his misuse of investor monies
  from the auditors. (PSR ¶ 27).

                 Manson is Callahan’s brother-in-law. He formed two real estate corporations,
  Distinctive Investments LLC (“Distinctive Investments”) and Distinctive Ventures, LLC
  (“Distinctive Ventures”), which he managed. Manson and Callahan owned and managed
  Distinctive Investments and controlled Distinctive Ventures. (PSR ¶ 9).

                  Manson assisted Callahan in carrying out the scheme by, among other things,
  handling the purchase of the Panoramic View with investor money, lying to banks in connection
  with that transaction and lying to auditors in order to enable Callahan to continue defrauding
  investors.

                 For their conduct, a grand jury sitting in the Eastern District of New York
  returned a 19-count indictment charging Callahan and Manson variously with securities fraud,
  wire fraud, conspiracy to commit securities fraud, conspiracy to commit wire fraud and
  aggravated identity theft.

     B. The Defendants’ Guilty Pleas

                 1.     Callahan

                  On April 29, 2014, Callahan pleaded guilty, pursuant to a plea agreement, to
  securities fraud and wire fraud, in violation of 15 U.S.C. §§ 78j(b) and 78ff and 18 U.S.C.
  § 1343, respectively. Paragraph 2 provided the government’s estimate of the applicable United
  States Guidelines, including a loss enhancement of more than $50,000,000 but less than
  $100,000,000, resulting in a Guidelines range of imprisonment of 235 to 293 months. (Id.).
  Paragraph 3 of the plea agreement explained:

                 The Guidelines estimate set forth in paragraph 2 is not binding on the
                 Office, the Probation Department or the Court. If the Guidelines offense
                 level advocated by the Office, or determined by the Probation Department
                 or the Court, is, for any reason, including an error in the estimate, different
                 from the estimate, the defendant will not be entitled to withdraw the plea
                 and the government will not be deemed to have breached this agreement.

  (Exh. 1 ¶ 3). Callahan agreed “not to file an appeal or otherwise challenge, by petition pursuant
  to 28 U.S.C. § 2255 or any other provision, the conviction or sentence in the event that the Court
  imposes a term of imprisonment of 327 months or below.” (Id. ¶ 4). Furthermore, Callahan



                                                   2
Case 2:13-cr-00453-ADS-AKT Document 219 Filed 08/19/19 Page 3 of 11 PageID #: 2095



  agreed that “[t]his waiver is binding without regard to the sentencing analysis used by the
  Court.” (Id.).

                  In exchange, the government agreed (1) to dismiss the remaining counts in the
  indictment, (2) not to bring further criminal charges against Callahan for his defrauding
  investors, auditors, banks and the Internal Revenue Service, (3) to take no position concerning
  where within the Guidelines range determined by the Court the sentence should fall, and (4) to
  make no motion for an upward departure under the Guidelines. (Exh. 1 ¶ 5).

                  At no point during the plea hearing did the parties or the Court discuss the
  government’s methodology for calculating loss for purposes of the advisory Guidelines estimate.
  Nor did the parties or the Court address whether the government was applying any credits or
  offsets in calculating loss, and if so, which credits or offsets the government had applied.

                 2.     Manson

                 Manson pleaded guilty, pursuant to a plea agreement, on May 12, 2014, to one
  count of conspiracy to commit securities fraud, in violation of 18 U.S.C. § 371. Like Callahan’s,
  Manson’s plea agreement included, as part of its Guidelines estimate, a loss enhancement of
  more than $50,000,000 but less than $100,000,000. The resulting advisory Guidelines range
  was estimated to be resulting in a Guidelines range of imprisonment of 121 to 151 months’
  imprisonment. However, because the statutory maximum for the offense of conviction was five
  years’ imprisonment, the advisory Guidelines range became 60 months. Manson’s plea
  agreement contained the same language as Callahan’s regarding the non-binding nature of the
  Guidelines estimate, and the same appellate waiver language, although the appellate waiver was
  triggered by the Court’s imposition of “a term of imprisonment of 60 months (the statutory
  maximum) or below.”

                   As with Callahan’s plea hearing, there was no discussion at Manson’s plea
  hearing of the government’s loss calculation methodology or the application of any credits or
  offsets to the loss amount.

         C.      Callahan’s Presentence Investigation Report (“PSR”)

                 The United States Probation Department (“Probation”) prepared and submitted
  the PSR on December 16, 2015. Probation concluded that Callahan’s advisory Guidelines
  offense level was 40 and he was in criminal history category I, resulting in a range of
  imprisonment of 292 to 365 months. (PSR ¶¶ 45-57, 90). Probation used intended loss as its
  methodology for calculating the loss amount applicable to the scheme, a decision that resulted in
  a higher advisory Guidelines range than what had been estimated in Callahan’s plea agreement.
  Probation arrived at an adjusted offense level of 40 by using a base offense level of seven
  (U.S.S.G. § 2B1.1(a)(1)), adding 26 levels because Callahan was running a Ponzi scheme, took
  more than $100 million from investors during that scheme and therefore intended to cause that
  much loss (U.S.S.G. § 2B1.1(b)(1)(N)), adding two levels because Callahan victimized ten or
  more people (U.S.S.G. § 2B1.1(b)(2)(A)), adding four levels because Callahan was an
  investment advisor (U.S.S.G. § 2B1.1(b)(17)(A)(iii)), adding two levels because Callahan
  employed sophisticated means (U.S.S.G. § 2B1.1(b)(10)), adding two levels for being an


                                                  3
Case 2:13-cr-00453-ADS-AKT Document 219 Filed 08/19/19 Page 4 of 11 PageID #: 2096



  organizer, leader, manager or supervisor (U.S.S.G. § 3B1.1(c)), and subtracting three levels for
  timely acceptance of responsibility (U.S.S.G. §§ 3B1.1(a), (b)). (PSR ¶¶ 45-57).

                  Callahan raised three objections to Probation’s calculation in a letter filed ten days
  prior to the sentencing. See Callahan’s Sentencing Mem., dated Sept. 5, 2017, ECF Docket No.
  155, at 29-39. For purposes of the instant Motions, the only relevant objection is Callahan’s
  objection to the loss enhancement, which he claimed was at most $2.8 million. Id. at 39.

         D.      The Government’s Conservative Loss Calculation for Callahan’s Sentencing

                    The government filed its detailed, 24-page letter in response to Callahan’s
  127-page sentencing submission a prompt eight days after the defense submission was filed. In
  the government’s sentencing letter, the government also objected to Probation’s loss figure. As
  is evident from the government’s sentencing letter, the government advocated for using a much
  more conservative loss calculation methodology than Probation had. As the government stated
  in its letter, rather than holding Callahan accountable for his intended loss (i.e., all the monies he
  took from investors during his Ponzi scheme), the government argued that the loss enhancement
  should be limited to the actual loss that Callahan’s criminal conduct caused. Further, the
  government was extraordinarily liberal in choosing which offsets to deduct from the actual loss
  calculation, including all redemptions Callahan paid to prior investors and monies that the
  government recouped when it sold all the seized assets (including the Panoramic property).
  Specifically, the government wrote the following in its sentencing letter:

                 Probation holds the defendant accountable for all the money that he took
                 from investors—more than $100 million--on the theory that he was
                 running a Ponzi scheme and therefore intended to cause that much loss.
                 (PSR ¶ 39.) While that theory is viable, the government has decided to
                 take a more conservative approach and will use the actual loss that the
                 defendant caused. After giving the defendant credit for (1) net proceeds
                 from the sales of the Panoramic and 47 Clock Tower, (2) investor monies
                 recovered by the Receiver in the SEC action, (3) any legitimate market
                 losses and (4) redemptions paid to investors, the government concluded
                 that the defendant caused $19.7 million in loss--this is for Guidelines
                 purposes only, the amount of restitution is $67.6 million. The government
                 calculated the actual loss as follows:

   Total money received from investors                  $140.6 million
   Redemptions paid to prior investors                  $74 million
   Monies recovered by the Receiver                     $6.4 million
   Net proceeds from sale of 47 Clock Tower             $139 thousand
   Net proceeds from the sale of the Panoramic          $40.3 million
   Actual Loss                                          $19.7 million

  Gov’t’s Sentencing Letter, dated Sept. 13, 2017, ECF Docket No. 158, at 3 (emphasis added).

                Ultimately, what remained was a $19.7 million loss figure—far below the loss
  amount range ($50 million to $100 million) used in both Callahan’s and Manson’s plea


                                                    4
Case 2:13-cr-00453-ADS-AKT Document 219 Filed 08/19/19 Page 5 of 11 PageID #: 2097



  agreements. Using that loss amount, Callahan’s advisory Guidelines range of imprisonment
  became 151 to 188 months—far lower than the 235-to-293-month range estimated in Callahan’s
  plea agreement.

                The government respectfully requested that the Court impose a sentence within
  the advisory Guidelines range—151 to 188 months—as opposed to the sentence of one year and
  one day that Callahan had requested in his submission.
  .
                Following the filing of the government’s sentencing letter, on September 14,
  2017, Probation issued an addendum to the PSR reducing the loss enhancement to $19.7 million.
  (PSR Add. ¶ 46).

         E.      Callahan’s Sentencing

                  On September 15, 2017, Callahan appeared for sentencing. After hearing
  extensive arguments from defense counsel and the government regarding the appropriate loss
  calculation, the Court rejected Callahan’s argument and agreed with the government and
  Probation that Callahan caused $19.7 million in loss. (Sentencing Tr. at 11-13, 15, 44-46, 62).
  After also allowing Callahan’s father, his wife, a family friend, defense counsel, Callahan, the
  government and several victims to be heard regarding the appropriate sentence to be imposed,
  the Court sentenced Callahan to 144 months’ incarceration—a variance below the applicable
  advisory Guidelines range. (Id. at 8-66). Before imposing the sentence, the Court first
  considered the Guidelines range of 151 to 188 months, acknowledging that while the Court must
  consider the Guidelines, those Guidelines were not mandatory. (Id. at 62-63). Next, the Court
  thoroughly examined each of the factors set forth in 18 U.S.C. § 3553(a). In fashioning a just
  sentence, the Court credited some of Callahan’s mitigating arguments, including his failed
  attempts at cooperation and the business that his wife started after Callahan was arrested. (Id. at
  65-66).

         F.      Callahan’s Appeal and Habeas Petition

                 Callahan appealed from the Court’s judgment and challenged his sentence,
  arguing, among other things, that the government changed its theory of loss. The government
  moved to dismiss the defendant’s appeal. On December 28, 2017, the Second Circuit dismissed
  the defendant’s appeal on the ground that the defendant had waived his right to appeal if he
  received a sentence of imprisonment of 327 months or below.

                  On September 28, 2018, Callahan filed his habeas petition, which remains
  pending. Callahan’s petition alleged that the government violated his plea agreement by falsely
  representing to the Court the amount of loss caused by his behavior at the sentencing hearing.
  Specifically, he alleged that the government initially agreed that he caused $96 million in fraud
  losses, but, two days before the sentencing hearing, changed its calculation to $140.6 million.
  Callahan claimed that the government increased the estimate to avoid the fact that he was
  entitled to substantial credits against the loss, which exceeded its initial estimate of fraud loss
  and would have resulted in a significantly diminished range of 15-to-21 months under the
  Sentencing Guidelines. Finally, in addition to these claims, Callahan alleged that his sentence
  was unconstitutional due to the government’s conduct.


                                                   5
Case 2:13-cr-00453-ADS-AKT Document 219 Filed 08/19/19 Page 6 of 11 PageID #: 2098




         G.      Status of Manson’s Case

                 As a result of several requests for adjournments by the parties, Manson has not
  yet been sentenced.

         H.      The Instant Motions

                  On June 19, 2019, defense counsel filed the instant motions on behalf of both
  defendants. Defense counsel claims that the government had committed to a $96 million loss
  figure based on the allegations in the Indictment and statements made in the Office’s press
  releases about the case, but then shifted its loss calculation impermissibly in its sentencing letter,
  filed two days before Callahan’s sentencing. Defense counsel further claims that the government
  inflated the total loss amount so as to neutralize any credits that would offset the loss amount.
  (Br. at 6-7). On this basis, defense counsel claims that the government breached its plea
  agreement with Callahan, that Callahan’s plea waiver accordingly should be invalidated, and that
  Manson’s plea agreement—purportedly contemplating a $96 million loss figure—should be
  enforced by the Court.

                 In addition to the motions to enforce the terms of Manson’s plea agreement with
  the government, disqualify the Office from further prosecuting this case and supplement
  Callahan’s pending habeas petition, defense counsel moved for Callahan to be released on bond
  pending a decision on his habeas petition and recusal of the Court from presiding over this case.
  Those latter two motions were denied in a separate order entered by the Court on July 31, 2019.
  See Order dated July 31, 2019, ECF Docket No. 216. Accordingly, the government does not
  address those motions, which are now moot, herein.

  II.    Argument

                 As explained in further detail below, the government acted in good faith
  throughout the proceedings in this case and adopted a conservative approach at Callahan’s
  sentencing. There is absolutely no basis to conclude that the government breached its plea
  agreement with Callahan or to order the government to comply with its plea agreement with
  Manson.

         A.      The Government Has Honored Its Plea Agreement with Callahan and the Court
                 Need Not “Enforce” the Terms of Manson’s Plea Agreement

                 1.      Applicable Law

                  Allegations of breached plea agreements depend on what “the reasonable
  understanding and expectations of the defendant [were] as to the sentence for which he had
  bargained.” Paradiso v. United States, 689 F.2d 28, 31 (2d Cir. 1982) (per curiam). Plea
  agreements are construed “strictly against the government,” and the Second Circuit does not
  “hesitate to scrutinize the government’s conduct to ensure that it comports with the highest
  standards of fairness.” United States v. Vaval, 404 F.3d 144, 152 (2d Cir. 2005) (quoting United
  States v. Lawlor, 168 F.3d 633, 637 (2d Cir. 1999)) (internal quotation marks omitted).


                                                    6
Case 2:13-cr-00453-ADS-AKT Document 219 Filed 08/19/19 Page 7 of 11 PageID #: 2099




                 In assessing whether the government has breached a plea agreement, courts must
  attempt to resolve the tension between, on the one hand, “defendants’ reasonable reliance on the
  sentences as estimated in their plea agreements, and, on the other, the Government’s need to
  maintain flexibility in its sentencing decisions in the event of mistakes, oversights, or new
  information.” United States v. Wilson, 920 F.3d 155 (2d Cir. 2019) (quoting United States v.
  Habbas, 527 F.3d 266, 269-72 (2d Cir. 2008)) (internal quotation marks omitted). In doing so,
  the court should “look both to the precise terms of the plea agreements and to the parties’
  behavior.” Id.

                   In the specific context of an alleged breached advisory Guidelines range estimate,
  “the Government does not violate a defendant’s reasonable expectations simply because it
  deviates from the estimate.” Id. A defendant’s reasonable expectations may be breached,
  however, “where the Government’s deviation produces serious unfairness for the defendant,”
  including if Habbas, 527 F.3d at 271. This may occur if, for instance, the Government acts in bad
  faith (either in its initial calculation of the Pimentel estimate or in its later change of position) or
  if “the [G]overnment’s change of position (without new justifying facts) changed the defendant’s
  exposure so dramatically as to raise doubts whether the defendant could reasonably be seen to
  have understood the risks of the agreement.” Id. (quoting Habbas, 527 F.3d at 271) (internal
  quotation marks and brackets omitted).

                  With respect to an appellate waiver, “[i]n general, a defendant’s knowing and
  voluntary waiver of [the] right to appeal a sentence within an agreed guideline range is
  enforceable.” United States v. Rosa, 123 F.3d 94, 97 (2d Cir. 1997). A defendant’s waiver of
  his right to appeal will not be enforced, however, “if the Government breaches the plea
  agreement.” United States v. Garcia, 166 F.3d 519, 521 (2d Cir. 1999).

                  2.      Discussion

                  The government at all times operated in good faith with respect to its plea
  agreements with Callahan and Manson and in connection with Callahan’s sentencing, and there
  is no merit to defense counsel’s argument that the government breached its plea agreement with
  Callahan or needs to be ordered to comply with its agreement with Manson.

                 What is eminently clear from the face of the plea agreements for both defendants
  and from their plea transcripts is that the only reasonable expectation the defendants could have
  had regarding the loss calculation at the time of their pleas was that the loss amount would be
  between $50 million and $100 million. Both the plea agreements and the plea colloquies were
  completely silent on the issue of possible credits to be deducted from the loss amount, and
  indeed, defense counsel has proffered no basis whatsoever to conclude the defendants reasonably
  had an offset amount in their minds when they pleaded guilty.

                  Furthermore, although the defendants now challenge the government’s loss
  calculation for Callahan’s sentencing because they want redemption credits applied differently,
  they could have had no expectation at the time of their guilty pleas that the government would
  offset redemptions when calculating loss. The reason for this is simple: the redemption totals
  were known to both the government and the defense at the time of the pleas. Accordingly,


                                                     7
Case 2:13-cr-00453-ADS-AKT Document 219 Filed 08/19/19 Page 8 of 11 PageID #: 2100



  taking as true the defendants’ representation that they believed $96 million to be the starting
  point for the government’s loss analysis at the time of their pleas, they could not have also
  believed that the government was deducting redemptions in its loss calculation, because if the
  government had done so, its loss bracket under U.S.S.G. § 2B1.1 would have been below $50
  million, rather than $50 million to $100 million. This point alone defeats the defendants’
  argument that their reasonable expectations at the time of their pleas have been violated (in
  Callahan’s case) or will be violated (in Manson’s case) by the government at sentencing.

                  The argument that the parallel civil forfeiture case regarding the attempts to sell
  the Panoramic property for tens of millions of dollars somehow instilled the defendants with the
  expectation that the potential proceeds of the sale of that property would be deducted from any
  loss amount at sentencing defies common sense. The Guidelines themselves should have
  defeated any such expectation given that the sale of the Panoramic property did not occur until
  well after the defendants’ offenses were detected and the instant prosecution began. The fact that
  the government ultimately decided to reduce the loss amount by the sale proceeds of the
  Panoramic property when the Guidelines do not even provide for such a deduction should not
  now be used against the government, opportunistically, for purposes of the instant Motions.
  Rather, the application of credits not contemplated by the Guidelines can only be read as a sign
  of the government’s good faith in these proceedings.

                 In addition, the government’s approach to applying credits for all redemptions to
  the defendants’ investors necessarily required starting from all of the money the defendants took
  in from investors (not limited to just certain funds in the charged scheme), reduced by all money
  given back to investors (again, not limited to just certain funds in the charged scheme). The
  government’s approach to reducing the loss amount accurately and completely by all
  redemptions was taken in good faith and designed to arrive at a conservative loss amount.

                   Importantly, the result of the government’s attempt, following the release of the
  PSR (recommending the use of an intended loss amount that exceeded $100 million), to arrive at
  an accurate, appropriate and conservative loss amount resulted in a much lower advisory
  Guidelines range of imprisonment being used at Callahan’s sentencing (151 to 188 months) than
  was estimated in Callahan’s plea agreement (235 to 293 months). The simplest and most
  common-sense explanation for former counsel for Callahan’s approach at sentencing is that he
  recognized that this difference in Guidelines ranges greatly favored Callahan. And ultimately,
  the Court imposed a sentence even below the more favorable Guidelines range. Accordingly,
  Callahan has demonstrated neither bad faith by the government nor prejudice to himself as a
  result of the alleged shift in loss amount from the time of the plea to the time of sentencing.

                  The government also notes that it contests the accuracy of the Mazars loss
  calculation analysis pressed by defense counsel in the Motions. Specifically, Callahan and
  Mazars incorrectly excluded $21.9 million that Callahan raised for one of his funds, namely,
  Pangea. The government included those monies in its own loss calculation because Callahan
  plainly used those funds to further his fraudulent scheme. As alleged in the indictment, Callahan
  used Pangea funds to purchase the Panoramic View and to make several monthly loan payments
  for that property. (Ind. at ¶14, ¶17). He further used new Pangea funds to pay himself, to pay
  redemptions to prior investors, and even used monies from his other funds to pay redemptions to
  Pangea investors. (Id. at ¶ 17). Accordingly, the government correctly included monies raised


                                                  8
Case 2:13-cr-00453-ADS-AKT Document 219 Filed 08/19/19 Page 9 of 11 PageID #: 2101



  for the Pangea fund and all monies raised when calculating loss. The government’s approach to
  reducing the loss amount accurately and completely was taken in good faith and designed to
  arrive at a conservative loss amount. The Court need not, however, resolve the differences
  between the government’s analysis and that of Callahan and Mazars because, as argued above,
  there was no violation of Callahan’s “reasonable understanding and expectations” as to his
  advisory Guidelines range, as informed by the government’s statements in his plea agreement
  and at his plea allocution.

                  With respect to Manson’s upcoming sentencing, the government respectfully
  submits that the same loss calculation as applied at Callahan’s sentencing should be applied at
  Manson’s. There is no basis to require the government to adopt the defendants’ alternative loss
  calculation for purposes of Manson’s sentencing when there could have been no expectation by
  Manson, based on the plea agreement and the discussion at the plea colloquy, that any credits
  would be deducted from the loss amount estimated in the agreement. Moreover, the Court
  clearly has discretion to make findings at Manson’s sentencing as to the appropriate Guidelines
  calculation, and has the freedom ultimately to sentence Manson below whatever advisory
  Guidelines range the Court deems correct. There is therefore no reason to preemptively order the
  government to be bound by defense counsel’s Guidelines calculation, and Manson’s motion for
  “specific performance” of his post hoc interpretation of the plea agreement should be denied.

                Further, because there has been no breach of Callahan’s plea agreement, his
  appellate waiver remains enforceable.

         B.      There Is No Basis To Disqualify the United States Attorney’s Office

                   In his motions, defense counsel also argues that the government’s position in this
  case “creates a prima facie case of a prosecutorial conflict of interest: it raises a substantial
  question of conflict between the Office’s (1) public role in advancing its cases; and (2) its private
  interest in insulating itself from personal or professional liability for its success in changing the
  case against Mr. Callahan, thereby violating basic norms of due process and fundamental
  fairness and the plea agreement it drafted.” (Br. at 8). Defense counsel further contends that “[i]
  t is reasonable to question whether and to what extent the government can press its position of a
  loss of $140.6 million against Mr. Manson without concern for its own personal and professional
  liability for the improper imprisonment of Mr. Callahan.” (Id. at 9). Defense counsel’s
  arguments are completely without merit and this motion should be denied as well.

              1. Applicable Law

                  “An entire U.S. Attorney’s Office should only be disqualified, if ever,
  when special circumstances demonstrate that the interest of justice could only be advanced by
  this drastic remedy.” United States v. Basciano, 763 F. Supp. 2d 303, 314 (E.D.N.Y. 2011)
  (denying motion to disqualify Office), aff’d, 634 F. App’x 832 (2d Cir. 2015). As defense
  counsel concedes, “The extreme remedy of disqualification of a United States Attorney's Office
  requires a showing of prejudice if not actual bad faith or misconduct.” See United States v.
  Ramirez, No. 03 CR 1079, 2004 WL203034, at *3 (S.D.N.Y. Feb. 2, 2004).

  .


                                                   9
Case 2:13-cr-00453-ADS-AKT Document 219 Filed 08/19/19 Page 10 of 11 PageID #: 2102



              2. Discussion

                   As discussed in detail above, the government at all times acted in good faith and
   did not breach any plea agreement. Accordingly, there is absolutely no basis for disqualification
   of the Office from prosecuting the remainder of this case. Defense counsel’s inflammatory
   rhetoric does not suffice to meet the extremely high standard for prosecutorial disqualification.
   Moreover, the fact that the undersigned Assistant U.S. Attorney holds a supervisory position in
   the Office can have no bearing on the analysis, and defense counsel’s implication that the mere
   involvement of a supervisor in prosecuting a case should more easily trigger the Office’s
   disqualification is baseless. In addition, defense counsel’s claim that the minimal involvement of
   leadership of the Office in discussions with defense counsel in this case, in which defense
   counsel sought to persuade the Office to adopt his loss calculation methodology, should be a
   ground for disqualification of the Office is absurd. All defense counsel has alleged is that
   defense counsel was given the opportunity to meet with the Office’s Chief of the Criminal
   Division, that Chief in good faith took the time to listen to defense counsel’s explanation of his
   loss calculation methodology and agreed to share the government’s loss calculation analysis.
   Ultimately, as happens frequently in the full gamut of the Office’s cases, the Office had a good-
   faith disagreement with defense counsel’s analysis. Defense counsel has pointed to nothing that
   could even approach satisfying his burden of proving bad faith or misconduct on the part of the
   Office sufficient to justify disqualification.

                 Further, as argued above, the defendants have failed to establish that they suffered
   any prejudice with respect to their advisory Guidelines range, and disqualification therefore
   cannot be predicated on prejudice.




                                                  10
Case 2:13-cr-00453-ADS-AKT Document 219 Filed 08/19/19 Page 11 of 11 PageID #: 2103



   III.   Conclusion

                 For the reasons set forth herein, the government respectfully submits that the
   defendants’ motions should be denied.

                                                       Respectfully submitted,

                                                       RICHARD P. DONOGHUE
                                                       United States Attorney

                                                By:         /s/
                                                       Christopher Caffarone
                                                       Alicyn L. Cooley
                                                       Assistant U.S. Attorneys


   Cc:    Clerk of the Court (ADS) (by ECF)
          Defense Counsel (by ECF)




                                                  11
